The application is denied. The showing made does not warrant the exercise of our original or supervisory jurisdiction.
BARHAM, Justice,
is of the opinion that either an evidentiary hearing or at least a, contradictory hearing on the correction of a minute entry should be ordered. Relator has alleged that he pleaded guilty to attempted manslaughter and that his sentence of 12 years exceeds the maximum sentence for that offense. He was charged with attempted murder but the original minute entry of the plea of guilty showed it to be a plea to attempted manslaughter. One year later, and without either notice to the relator or a hearing, the minute entry was changed to indicate he had pleaded to attempted murder. This correction is not clerical, especially when the relator’s allegations in the writ application state the contrary, and a contradictory hearing was a minimal requirement for changing the minute entry. An evidentiary hearing under the writ or a contradictory hearing on the correction of the minute entry is a simple solution for establishing the validity of relator’s contention.